Title: From Thomas Jefferson to Philippe de Létombe, 5 March 1801
From: Jefferson, Thomas
To: Létombe (La Tombe), Philippe de



Dear Sir
Washington Mar. 5. 1801.

The kindness and effect with which you have been so good as to exert yourself in procuring me a Maitre d’Hotel require and recieve my friendly thanks to you. I accede to the proposition to recieve the man you speak of and his wife at the annual wages of one hundred guineas. I should be glad to recieve him as soon as possible. his wife may come at her leisure, as I shall probably leave this place in a fortnight to be absent 3. or 4. weeks, & it would be only on my return that I should wish to find every thing prepared for regular housekeeping.
I recieve with great sensibility your congratulations on my election to the Presidency. I feel a great load of public favor & of public expectation. more confidence is placed in me than my qualifications merit, and I dread the disappointment of my friends who have suffered themselves to [count?] on me for too much. I am sorry that in the moment of my coming into place, we are to lose the benefit of your friendly agency in preserving harmony & friendship between the two nations. it is a disposition equally precious to the country employing you as to that in which you are employed. may your return to your own country be prosperous, and your future days be filled with honour, health, & happiness. accept assurances of my high consideration & esteem, and that they will attend you wherever you go.

Th: Jefferson

